The Honorable Sharon Trusty State Senator Post Office Box 9026 Russellville, AR 72811
Dear Senator Trusty:
You have requested an Attorney General opinion on the following question:
  Is a person who retired as a city police officer on 04/01/88, returned to full-time employment on 06/07/2001, and retired from city employment on 04/30/2003 eligible for city retirement benefits?
RESPONSE
I cannot satisfactorily address this question because I do not have all of the factual information that would be necessary to formulate a response. You have not identified the relevant retirement system(s) or plan(s) in this instance, or the city employment to which the retired police officer returned in July, 2001, all of which are pertinent factors in addressing a question of this nature. I must also point out that I am neither equipped nor authorized to render judgment on any particular individual's eligibility for retirement benefits. The determination of any individual's eligibility depends to a great extent upon the facts of each case and must be decided by the board of the retirement system.
I regret, therefore, that as a consequence I cannot opine on this matter. Please note, however, that I have enclosed a copy of Attorney General Opinion 2001-224 which addresses several questions concerning the enrollment of a police officer in a retirement system subsequent to his retirement under a local police pension fund. Depending upon the particular facts at hand, this opinion may be of some assistance in resolving your question.
Again, I regret that I could not be of further assistance in this matter. Please feel free to contact me if I can be of assistance in some other respect.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh
Enclosure